 In the matter Of IRVING SHOE' COMPANYandUNITED SHOE WORKERSOF AMERICA, LOCAL 48Case No. R-1946.-Decided August. 9, 1940Jurisdiction:shoe manufacturing industry.Investigation and Certification of' Representatives:existence of question: em-ployer refuses to recognize union; contract renewed after institution of pro-ceedings no bar to; election necessary.Discharged employees on behalf of whom 8 (3) charges are pending allowedto vote but their ballots will be impounded and not tabulated unless the' resultsof the election make it necessary to do so. In the latter event the questionof whether such ballots should be counted a ill await the outcome of the unfairlabor practice proceeding.. .Unit Appropriate for Collective Bargaining:production employees excludingfiremen and shipping room, office, and clerical employees.Mr. Harold W. Schwartz,of Chicago, Ill., for the Company.Meyers d; Meyers;byMr. Ben Meyers,of Chicago; Ill., for the United.Mr. D. D. Carmell,of Chicago, Ill., for Local 14.Mr: Louis Cokin,of counsel to the Board-. ,'DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 29, 1940, United Shoe Workers of America, Local 48,herein called the United, filed with the Regional Director for theThirteenth Region (Chicago, Illinois) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Irving Shoe Company,' Chicago, Illinois, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On June 25, 1940, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.IThe name of the Company was incorrectly designated in the formal papers as IrvingShoe Co.26 N. L. R. B., No. 42.468 IRVING SHOE COMPANY469On June 27, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the United,and upon Boot and Shoe Workers Union, Local No. 14, herein calledLocal 14, a labor organization claiming to represent employees di-rectly affected by the investigation.Pursuant to notice, a hearing was held on July 16, 1940, at Chicago,Illinois, before Robert R. Rissman, the Trial Examiner duly desig-nated by the Boaid.The Company, the United, and Local 14 wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYIrving Shoe Company is an Illinois corporation with its principaloffice and plant at Chicago, Illinois, where it is engaged in the manufac-ture, sale, and distribution of women's shoes.From April 1, 1939,toMarch 31, 1940, the Company purchased raw materials valued atapproximately $106,000, all of which were shipped to it from pointsoutside the State of Illinois.During this same period, the Companysold finished products valued at approximately $251,000, approxi-mately 86 per cent of which were shipped by it to points outside theState of Illinois.The Company employs approximately 100 employees.II.THE ORGANIZATIONS INVOLVEDUnited Shoe Workers of America, Local 48, is a labor organizationaffiliated with the Congress of Industrial Organizations. It admitsto membership all production employees of the Company, excludingforemen and shipping-room, office, and clerical employees.Boot and Shoe Workers Union, Local No. 14, is a.labor organizationaffiliated with the America Federation of Labor. It admits to mem-bership the same classes of employees of the Company as the United.III.THE QUESTION CONCERNING REPRESENTATIONOn July 1 -and September 1, 1938, respectively, the Company an,dLocal 14 executed a collective bargaining agreement and a supple-mental collective agreement.By their terms the Company agreed torecognize Local 14 as the exclusive representative of its employees,323429-42-vol 2G-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDhire only members of Local 14, and discharge any employee "objec-tionable" to Local 14.These contracts were to remain in effect untilJuly 1 and September 1, 1939, respectively, and thereafter from yearto year, unless either party thereto by 30 and 90 days' notice respec-tively, prior to the expiration thereof, advised the other of a desireto change or terminate the contracts.During the week of April 15, 1940, the United informed the Com-pany that it claimed to represent a majority of the Company's em-ployees and requested the Company not to renew its contract withLocal 14.The Company replied that it was willing to discuss thematter with the United If the United could prove that it representeda majority of the employees.On April 29, 1940, the United filed itspetition herein.June 1, 1940, was the last day on which the Company or Local14 could give the other the requisite notice for preventing the auto-matic renewal of their contracts.Neither party gave the requirednotice.Local 14 takes the view that there can be no question concerningrepresentation during the life of the renewed contracts and theUnited insists that the contracts are no bar to an immediate election.We find no merit in the contention of Local 14. The petition hereinwas field prior to June 1, 1940, the date on which the parties to thecontracts had to give notice of a desire to modify or terminate them.It is therefore clear that at the time of the renewal of the contractsthe Company and Local 14 had knowledge that this proceeding waspending before the BoardUnder the circumstances we concludethat the contracts do not affect the determination of the issues herein.2We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which 'hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States-andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company, the United, and Local 14 agreed at the hearingthat the appropriate unit should consist of all production employeesof the Company, excluding foremen and shipping-room, office, and2SeeMatter of CaliforniaWool ScouringCompanyandTextileWorkers OrganizingCommittee,5N. L.R. B. 782. IRVING SHOE COMPANY471clerical employees.We see no reason for departing from such unit.We find that all the production employees of the Company, exclud-ing foremen and shipping-room, office, and clerical employees, con-stitute a unit appropriate for the purposes of collective bargaining,and that such unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the ActVI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the represen-tation of employees of the Company can best be resolved by anelection by secret ballot.The Company, the United, and Local 14agreed that in the event that the Board directed an election, eligi-bility of employees to vote should be determined by the Company'spay roll immediately preceding the date of the Direction of Election.'There appears to be some question in the record whether HarryHelsten,Mary Helsten, Tom Mix, and Floyd Miner should be eligibleto vote.They were all discharged by the Company in April 1940pursuant to the Company's contract with Local 14 which provides forthe discharge of employees "objectionable" to Local 14.The Unitedthereafter filed charges with the Board on behalf of these dischargedemployees, alleging that they were discharged in violation of Section8 (3) of the Act. These charges are pending at the present time.Under these circumstances, we will allow Harry Helsten, Mary Hel-sten,Mix, and Miner to vote in the election but their ballots willbe impounded and not tabulated unless the results of the electionmakes it necessary to do so.4 In the latter event, the question whethersuch ballots should be counted will await the outcome of the unfairlabor practice proceeding.By allowing these four discharged em-ployees to vote under the above condition we are in no way passingupon the merits of the pending charges.We find that those employees of the Company within the appro-priate unit who were on the, Company's pay roll immediately pre-ceding the date of this Direction of Election, including Harry Hel-sten,Mary Helsten, Mix, and Miner, employees who did not workduring, such pay-roll period because they were ill or on vacation,and employees who were then or have since been temporarily laidoff,but excluding those who have since quit or been discharged forcause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:3Although the United took a different position at the hearing, it subsequently informed the Board of itsdesire for this pay roll.Any other employees discharged under the same circumstances will be allowed to vote in the electionunder these conditions. 472DECISIONS OF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Irving Shoe Company, Chicago, Illinois,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All production employees of the Company excluding foremenand shipping-room, office, and clerical employees, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that,as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Irving Shoe Company, Chicago,Illinois, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelations Board,and subject to Article III, Section 9, of said Rulesand Regulations,among all production employees of the Companywho were employed during the pay-roll period immediately precedingthe date of this Direction,including employees who did not workduring such pay-roll period because they were ill or on vacation,employees who were then or have since been temporarily laid off,and Harry Helsten, Mary Helsten, Tom Mix, and Floyd Miner,but excluding foremen, shipping-room,office, and clerical`employees,and employees who have since quit or been discharged for cause,to determinewhether theydesire to be represented by United ShoeWorkers of America,Local 48, affiliated with the Congress of Indus-trialOrganizations,or byBoot and Shoe Workers Union, LocalNo. 14, affiliated with the American Federation of Labor, for thepurposes of collective bargaining,or by neither.